MEMORANDUM **
Jian Mei Zhang and her minor son, Jiahuang Wu, natives and citizens of China, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal of an immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the factual findings adopted by the BIA, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), and we deny the petition for review.
Because the BIA did not adopt the IJ’s adverse credibility finding, we assume Zhang’s factual assertions are true. See Navas v. INS, 217 F.3d 646, 652 n. 3 (9th Cir.2000).
Substantial evidence supports the BIA’s determination that Zhang’s single detention, the confiscation of her Zhong Gong materials, and her temporary loss of employment did not rise to the level of past persecution. See Prasad, 47 F.3d at 339-40. Substantial evidence also supports the BIA’s determination that Zhang did not establish a well-founded fear of future persecution. Without more specific evidence, the vague warning from a customs official that Zhang should leave the country, and the general reports by the State Department of a crackdown on Zhong Gong, do not compel reversal of the BIA’s conclusion. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003).
Zhang failed to raise, and therefore waived, her claims for withholding of re*698moval and relief under the CAT. See Chebchoub v. INS, 257 F.3d 1038, 1045 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.